           Case 1:20-cv-07033-JPC Document 18 Filed 12/23/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RICHARD BREUNINGER and ITGA, LLC,                                      :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   20-CV-7033 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
T. EDWARD WILLIAMS et al.,                                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiffs bring this action against T. Edward Williams, Jane Doe Williams, and Peyrot and

Associates, P.C. invoking subject matter jurisdiction by reason of diversity of citizenship, 28 U.S.C.

§ 1332. (Dkt. 1 ¶ 9.) The Complaint alleges that Plaintiff Richard Breuninger and Defendants T.

Edward Williams and Jane Doe Williams are individuals. (Id. ¶¶ 1, 3-4.) If these parties are in fact

individuals, the Complaint must correctly plead their citizenship by alleging their domicile. “A

person’s ‘domicile’ is ‘the place where a person has his true fixed home and principal establishment,

and to which, whenever he is absent, he has the intention of returning.’” Hai Yang Liu v. 88

Harborview Realty, LLC, 5 F. Supp. 3d 443, 446 (S.D.N.Y. 2014) (quoting Linardos v. Fortuna,

157 F.3d 945, 948 (2d Cir. 1998)). The Complaint also alleges that Plaintiff ITGA, LLC is a limited

liability company. (Dkt. 1 ¶ 2.) If this Defendant is in fact a limited liability company, the

Complaint must plead this Defendant’s citizenship correctly. See Carter v. HealthPort Techs., LLC,

822 F.3d 47, 60 (2d Cir. 2016) (“In general, the citizenship of a limited liability company is

determined by the citizenship of each of its members.”).

        As discussed during a conference on December 21, 2020, the amended complaint shall also

clarify Plaintiff’s claims against Defendant Jane Doe Williams.
          Case 1:20-cv-07033-JPC Document 18 Filed 12/23/20 Page 2 of 2


       It is ORDERED that by December 30, 2020, Plaintiff shall amend its pleading to properly

allege that complete diversity of citizenship exists. If Plaintiff fails to amend the Complaint by that

date, then the Complaint will be dismissed for lack of subject matter jurisdiction.

       SO ORDERED.

Dated: December 23, 2020                              __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge




                                                  2
